In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rader, J.), dated January 28, 1986, which granted the defendant’s motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The respondent cannot be held liable in this matter absent a special duty owed to the plaintiffs (see, e.g., Vitale v City of New York, 60 NY2d 861, rearg denied 61 NY2d 759). In opposing the defendant’s motion, the plaintiffs failed to carry their burden of establishing a sufficient factual predicate to indicate the existence of such a special duty (see, Corcoran v Community School Dist. 17, 114 AD2d 835). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.